Citation Nr: 1140218	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-33 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to residuals of a right ankle fracture.

3.  Entitlement to service connection for headache disorder, to include as secondary to a neck disorder.

4.  Entitlement to service connection for psychiatric disorder, to include as secondary to a service-connected disability.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law
WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  This case was remanded by the Board in September 2009 for additional development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

The claims on appeal are not ready for adjudication by the Board.  In September 2009, the Board remanded the claims on appeal so that the Veteran could be provided with a hearing before the Board.  That hearing was properly conducted in March 2011.  However, while the appeal was on remand, the RO continued to develop the claims.  That development resulted in the receipt of VA outpatient medical records which had not been of record at the time of the last supplemental statement of the case in August 2008.  In addition, in September 2010 the Veteran was provided with a VA joints examination to determine the current severity of his residuals of a right ankle fracture.  However, the RO did not readjudicate any of the Veteran's claims, nor has the Veteran waived his right to have the RO consider the newly received and developed evidence prior to its consideration by the Board.  38 C.F.R. § 20.1304(c) (2011).  Therefore, the claims on appeal must be remanded for further development.

With respect to the Veteran's claim of entitlement to service connection for a cervical spine disorder, the Veteran claims that he experienced a neck injury at the same time as his documented in-service right ankle fracture.  He reports that, while he did not complain about the neck injury at the time, he experienced neck symptoms continuously from the time of his right ankle fracture until his first post-service documentation of neck pain in October 1991.  The Veteran's lay statements are competent to report that he experienced neck pain from the time of his in-service right ankle injury to the present.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  Accordingly, the Veteran's claimed traumatic incident is documented in the service treatment records, the Veteran has a current diagnosis of a neck disorder, and there is competent lay evidence of continuity of symptomatology from that claimed traumatic incident to the present.  The Veteran has never been provided with a VA medical examination to determine the etiology of his currently diagnosed neck disorder.  Therefore, the Board finds that a medical examination is needed to determine the etiology of the Veteran's currently diagnosed neck disorder.  38 C.F.R. § 3.159(c)(4) (2011).

With respect to the Veteran's claim of entitlement to service connection for a low back disorder, the claim was previously denied on the basis of a September 2006 VA spine examination report which stated that the Veteran's low back disorder was less likely as not related to his residuals of a right ankle fracture because he had "a normal posture and gait."  However, in the March 2011 hearing before the Board, the Veteran's spouse stated that she had witnessed the Veteran limping regularly for the previous 12 years.  Her statements are competent to demonstrate that she witnessed the Veteran limping on a regular basis over this time period.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  Accordingly, the Veteran's low back disorder claim must be remanded for a new medical examination to determine the etiology of his currently diagnosed low back disorder based on the competent evidence currently of record.  38 C.F.R. § 3.326(a) (2011).

With respect to the Veteran's headache disorder and psychiatric disorder claims, both of the claimed disabilities are alleged to be secondary to other disabilities.  The Veteran's headache disorder claim was claimed specifically as secondary to a neck disorder.  Accordingly, the Veteran's headache disorder claim is inextricably intertwined with his neck disorder claim and must be remanded, pending the resolution of that issue.  Holland v. Brown, 6 Vet. App. 443 (1994).  While the Veteran's psychiatric disorder claim was originally filed as secondary to the Veteran's right ankle disorder, an August 2006 private psychiatric report stated that the Veteran's psychiatric disorders result from injuries sustained while serving in the Marine Corps.  The report listed the Veteran's in-service injuries as involving his ankle, neck, and back.  Accordingly, the Board finds that the Veteran's psychiatric disorder claim is inextricably intertwined with his neck and low back disorder claims and must be remanded, pending the determination of those issues.  Holland v. Brown, 6 Vet. App. 443 (1994).  

With respect to the Veteran's claim of entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture, the Veteran was provided with a VA joints examination in September 2010 to determine the current severity of his residuals of a right ankle fracture.  The September 2010 VA joints examination report included range of motion studies on the Veteran's right ankle.  The report stated that there was objective evidence of pain on active motion and repetitive motion of the right ankle and provided a range of motion measurement for those joints.  However, the report did not state at which degree the pain began.  That information is crucial in the claim on appeal in determining the actual limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the claim must be remanded for a new medical examination.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for a neck disorder, a low back disorder, a headache disorder, a psychiatric disorder, and residuals of a right ankle fracture.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and that the specific records that cannot be obtained and given an opportunity to respond or furnish the records.

2. Schedule the Veteran for a VA examination to ascertain the etiology of any neck disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the pre-service, service, and post-service medical records, and the Veteran's reported history, the examiner must provide an opinion as to whether any neck disorder found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service.  The examiner must also provide an opinion as to whether it is at least as likely as not that any currently diagnosed headache disorder is due to or aggravated by the Veteran's currently diagnosed neck disorder.  A complete rationale for all opinions must be provided.

3. Schedule the Veteran for a VA examination to ascertain the etiology of any low back disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the pre-service, service, and post-service medical records, and the Veteran's reported history, the examiner must provide an opinion as to whether any low back disorder found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service or to any service-connected disability, to specifically include the Veteran's residuals of a right ankle fracture.  The examiner must also provide an opinion as to whether it is at least as likely as not that any currently diagnosed low back disorder is due to or aggravated by the Veteran's residuals of a right ankle fracture.  A complete rationale for all opinions must be provided.

4. Schedule the Veteran for a VA examination to ascertain the etiology of any psychiatric disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the pre-service, service, and post-service medical records, and the Veteran's reported history, the examiner must provide an opinion as to whether any psychiatric disorder found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service or to any service-connected disability.  The examiner must also provide an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is due to or aggravated by any service-connected disability.  A complete rationale for all opinions must be provided.

5. Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a right ankle fracture.  The examiner must review the claim file and should note that review in the report.  The examiner must conduct full range of motion studies on the Veteran's right ankle and must record the ranges of motion on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the specific degree of motion at which pain begins.  The same range of motion studies should be repeated after repetitive motion and weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups.

6. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


